Exhibit 10.192

 

THIRD AMENDED AND RESTATED REVOLVING LOAN NOTE

 

$5,000,000.00

Bethesda, Maryland
January 22, 2019

 

 

FOR VALUE RECEIVED, each of TWINLAB CONSOLIDATED HOLDINGS, INC., a Nevada
corporation, TWINLAB CONSOLIDATION CORPORATION, a Delaware corporation, TWINLAB
HOLDINGS, INC., a Michigan corporation, ISI BRANDS INC., a Michigan corporation,
TWINLAB CORPORATION, a Delaware corporation, NUTRASCIENCE LABS, INC., a Delaware
corporation, NUTRASCIENCE LABS IP CORPORATION, a Delaware corporation, ORGANIC
HOLDINGS LLC, a Delaware limited liability company, RESERVE LIFE ORGANICS, LLC,
a Delaware limited liability company, RESVITALE, LLC, a Delaware limited
liability company, RE-BODY, LLC, a Delaware limited liability company,
INNOVITAMIN ORGANICS, LLC, a Delaware limited liability company, ORGANICS
MANAGEMENT LLC, a Delaware limited liability company, COCOAWELL, LLC, a Delaware
limited liability company, FEMBODY, LLC, a Delaware limited liability company,
RESERVE LIFE NUTRITION, L.L.C., a Delaware limited liability company, INNOVITA
SPECIALTY DISTRIBUTION, LLC, a Delaware limited liability company, and JOIE
ESSANCE, LLC, a Delaware limited liability company (individually, each a
“Borrower” and collectively, the “Borrowers”), hereby jointly and severally
unconditionally promises to pay to the order of MIDCAP FUNDING X TRUST, a
Delaware statutory trust and successor by assignment from MidCap Financial Trust
(together with its successors and assigns, “Lender”) at the office of Agent (as
defined herein) at 7255 Woodmont Avenue, Suite 200, Bethesda, MD 20814, or at
such other place as Agent may from time to time designate in writing, in lawful
money of the United States of America and in immediately available funds, in the
principal sum of Five Million and No/100 Dollars ($5,000,000.00), or, if less,
the aggregate unpaid principal amount of all Revolving Loans made or deemed made
by Lender to Borrowers under the terms of that certain Credit and Security
Agreement dated as of January 22, 2015 (as amended by that certain Amendment No.
1 to Credit and Security Agreement and Limited Consent dated as of February 4,
2015, by that certain Amendment No. 2 to Credit and Security Agreement and
Limited Consent dated as of April 7, 2015, by that certain Amendment No. 3 to
Credit and Security Agreement and Limited Consent dated as of April 30, 2015, by
that certain Amendment No. 4 to Credit and Security Agreement and Limited Waiver
dated as of June 30, 2015, by that certain Amendment No. 5 to Credit and
Security Agreement and Limited Consent dated as of June 30, 2015, by that
certain Amendment No. 6 to Credit and Security Agreement, Limited Consent and
Limited Waiver dated as of September 9, 2015, by that certain Amendment No. 7
and Joinder Agreement to Credit and Security Agreement dated as of October 5,
2015, by that certain Amendment No. 8 to Credit and Security Agreement dated as
of January 28, 2016, by that certain Amendment No. 9 to Credit and Security
Agreement dated as of April 5, 2016, by that certain Amendment No. 10 to Credit
and Security Agreement dated as of August 11, 2016, but effective as of July 29,
2016, by that certain Amendment No. 11 to Credit and Security Agreement dated as
of September 1, 2016, by that certain Amendment No. 12 to Credit and Security
Agreement and Limited Consent dated as of December 2, 2017, by that certain
Amendment No. 13 to Credit and Security Agreement and Limited Consent dated as
of August 30, 2017, by that certain Amendment No. 14 to Credit and Security
Agreement and Limited Waiver dated as of March 22, 2018, by that certain
Amendment No. 15 to Credit and Security Agreement dated as of December 4, 2018,
by that certain Amendment No. 16 to Credit and Security Agreement dated as of
the date hereof and as further amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Borrowers,
such other borrowers that may become “Borrowers” under the Credit Agreement,
various financial institutions as are, or may from time to time become, parties
thereto as lenders (including without limitation, Lender) and MidCap Funding X
Trust, individually as a Lender, and as administrative agent (in such capacity
and together with its successors and assigns, “Agent”). All capitalized terms
used herein (which are not otherwise specifically defined herein) shall be used
in this Revolving Loan Note (this “Note”) as defined in the Credit Agreement.

 

 

--------------------------------------------------------------------------------

 

 

1.     The outstanding principal balance of the Revolving Loans evidenced by
this Note shall be payable in full on the Termination Date, or on such earlier
date as provided for in the Credit Agreement.

 

2.     This Note is issued in accordance with the provisions of the Credit
Agreement and is entitled to the benefits and security of the Credit Agreement
and the other Financing Documents, and reference is hereby made to the Credit
Agreement for a statement of the terms and conditions under which the Revolving
Loans evidenced hereby were made and are required to be repaid.

 

3.     Each Borrower promises to pay interest from the date hereof until payment
in full hereof on the unpaid principal balance of the Revolving Loans evidenced
hereby at the per annum rate or rates set forth in the Credit Agreement.
Interest on the unpaid principal balance of the Revolving Loans evidenced hereby
shall be payable on the dates and in the manner set forth in the Credit
Agreement. Interest as aforesaid shall be calculated in accordance with the
terms of the Credit Agreement.

 

4.     Upon the occurrence and during the continuance of an Event of Default,
Agent may, and shall if requested by Required Lenders, (a) by notice to Borrower
Representative suspend or terminate the Revolving Loan Commitment and the
obligations of Agent and the Lenders with respect thereto, in whole or in part
(and, if in part, each Lender’s Revolving Loan Commitment shall be reduced in
accordance with its Pro Rata Share), and/or (b) by notice to Borrower
Representative declare all or any portion of the Obligations, including the
Revolving Loans evidenced by this Note, to be, and the Obligations shall
thereupon become, immediately due and payable, with accrued interest thereon,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by each Borrower and Borrowers will pay the same; provided,
however, that in the case of any of the Events of Default specified in
Section 10.1(e) or 10.1(f) of the Credit Agreement, without any notice to any
Borrower or any other act by Agent or the Lenders, the Revolving Loan Commitment
and the obligations of Agent and the Lenders with respect thereto shall
thereupon immediately and automatically terminate and all of the Obligations,
including the Revolving Loans evidenced by this Note, shall become immediately
and automatically due and payable without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by each Borrower and
Borrowers will pay the same.

 

5.     Payments received in respect of the Revolving Loans shall be applied as
provided in the Credit Agreement.

 

2

--------------------------------------------------------------------------------

 

 

6.     Presentment, demand, protest and notice of presentment, demand,
nonpayment and protest are each hereby waived by Borrowers.

 

7.     No waiver by Agent or any Lender of any one or more defaults by the
undersigned in the performance of any of its obligations under this Note shall
operate or be construed as a waiver of any future default or defaults, whether
of a like or different nature, or as a waiver of any obligation of Borrowers to
any other lender under the Credit Agreement.

 

8.     No provision of this Note may be amended, waived or otherwise modified
unless such amendment, waiver or other modification is in writing and is signed
or otherwise approved by Borrowers, the Required Lenders and any other lender
under the Credit Agreement to the extent required under Section 11.16 of the
Credit Agreement.

 

9.     THIS NOTE SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF MARYLAND WITHOUT REGARD TO CONFLICTS OF
LAW PRINCIPLES.

 

10.     Whenever possible each provision of this Note shall be interpreted in
such manner as to be effective and valid under applicable law, but in case any
provision of or obligation under this Note shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.

 

11.     Whenever in this Note reference is made to Agent, Lender or Borrowers,
such reference shall be deemed to include, as applicable, a reference to their
respective successors and assigns. The provisions of this Note shall be binding
upon each Borrower and its successors and assigns, and shall inure to the
benefit of Lender and its successors and assigns.

 

12.     In addition to and without limitation of any of the foregoing, this Note
shall be deemed to be a Financing Document and shall otherwise be subject to all
of the general terms and conditions contained in Article 12 of the Credit
Agreement, mutatis mutandis.

 

13.     This Note replaces in its entirety and is in substitution for but not in
payment of that certain Second Amended and Restated Revolving Loan Note, dated
as of September 1, 2016, made by Borrowers in favor of Lender in the maximum
principal amount of $17,000,000.00 (the “Prior Note”), and does not and shall
not be deemed to constitute a novation thereof. Such Prior Note shall be of no
further force and effect upon the execution and delivery of this Note.

 

 

[SIGNATURES APPEAR ON FOLLOWING PAGE(S)]

 

3

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, intending to be legally bound, and intending that this
agreement constitute an agreement executed under seal, the undersigned have
executed this Note under seal as of the day and year first hereinabove set
forth.

 

 

BORROWERS:

TWINLAB CONSOLIDATED HOLDINGS, INC.

TWINLAB CONSOLIDATION CORPORATION

TWINLAB HOLDINGS, INC.

TWINLAB CORPORATION 

ISI BRANDS, INC.

NUTRASCIENCE LABS, INC.

NUTRASCIENCE LABS IP CORPORATION

 

 

By:  /s/ Anthony Zolezzi                         (Seal)

Name: Anthony Zolezzi
Title:   Chief Executive Officer

 

 

ORGANIC HOLDINGS LLC

 

 

By:   /s/ Anthony Zolezzi                         (Seal)

Name: Anthony Zolezzi

Title:   Sole Manager

 

 

RESERVE LIFE ORGANICS, LLC

RESVITALE, LLC

RE-BODY, LLC

INNOVITAMIN ORGANICS, LLC

ORGANICS MANAGEMENT LLC

COCOAWELL, LLC

FEMBODY, LLC

RESERVE LIFE NUTRITION, L.L.C.

INNOVITA SPECIALTY DISTRIBUTION, LLC

JOIE ESSANCE, LLC

 

 

By ORGANIC HOLDINGS LLC,

its sole Member

 

By:   /s/ Anthony Zolezzi                         (Seal)

Name: Anthony Zolezzi
Title:   Sole Manager

 

 

Signature Page to Third Amended and Restated Revolving Loan Note